Citation Nr: 0834009	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-04 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a lung condition, 
including as a result of exposure to herbicides. 

2.	Entitlement to service connection for residuals from shell 
fragment wounds to the right knee, right forehead and center 
of the head. 

3.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for atrophied 
testicles, with erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969, 
from March 1985 to April 1989 and from November 1990 to March 
1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In June 2008, the veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show that COPD, or 
any other lung disability, manifested in service, was related 
to service or was caused by exposure to herbicides or 
chemicals/gas in service.  

3.	The competent medical evidence does not show that 
residuals from shell fragment wounds to the right knee, right 
forehead and center of head were incurred in service.  

4.	By an unappealed September 1994 rating decision, the RO 
denied the veteran's claim for atrophied testicles because 
the service medical records did not show symptoms of, 
treatment for or a diagnosis of a testicular problem.  

5.	Evidence received subsequent to the September 1994 RO 
decision is evidence previously submitted to the RO and does 
not relate to an unestablished fact necessary to substantiate 
the claim or present a reasonable possibility of 
substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.	COPD, claimed as a lung condition, was not incurred in or 
aggravated by service; nor may it be presumed to be incurred 
therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.	Residuals from shell fragment wounds to the right knee, 
right forehead and center of head were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.	Atrophied testicles, with erectile dysfunction were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

4.	The September 1994 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).  

5.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for atrophied 
testicles with erectile dysfunction is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in February 2003 and May 2003 that 
fully addressed all notice elements and were sent prior to 
the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the initial letters did not include 
information regarding the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, this 
notice was provided to the veteran in June 2007.  Any error 
regarding this notice was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed conditions.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in February 2003 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  

The appellant was also afforded VA medical examinations in 
August 2005 and October 2005, however, he failed to appear 
for these examinations.  The consequences of failing to 
report for a VA examination are outlined in 38 C.F.R. § 3.655 
(2007).  This section provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, and fails to show good cause, 
the claim shall be rated based on the evidence of record.  

In this case, the veteran failed to report for an August 5, 
2005 VA examination.  He was contacted by the RO and 
indicated that he did not receive the notice of the 
examination.  Therefore, another examination was scheduled 
for October 18, 2005.  The veteran also failed to appeal for 
this examination and neither the veteran nor his 
representative has provided an explanation for this failure 
to appear.

As provided in 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  Additionally, individuals for 
whom an examination has been scheduled are required to report 
for the examination.  38 C.F.R. § 3.326(a) (2007); see also 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (holding that the 
duty to assist "is not always a one-way street" and that, if 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence).  

Therefore, the Board will decide the veteran's claims on the 
evidence of record.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

COPD

The Board notes that the only lung disability the veteran was 
diagnosed with was COPD.  The VA medical records contain a 
May 2005 x-ray of the veteran's chest which revealed 
hyperaeration consistent with COPD.  

The service medical records do not contain a diagnosis of or 
treatment for COPD.  The enlistment and separation 
examinations for all the veteran's periods of service show 
normal lungs and chest examinations.  The Board notes that 
the veteran did report a history of chest pain and pressure 
in July 1990 and March 1993. The veteran was diagnosed with 
costochrondritis in service, however, chest x-rays in May 
1966, May 1973, July 1990, August 1990 and May 1991 were 
normal.  

The veteran testified that his lung disability was caused by 
exposure to herbicides in Vietnam.  Additionally, he claims 
that he was exposed to a chemicals/gas in Kuwait which 
resulted in spots on his lungs.  The Board acknowledges the 
veteran's service in Vietnam and in Kuwait, however, there is 
no evidence that his lung disability was caused by exposure 
to herbicides or chemicals/gas in service.  

Regarding herbicide exposure in Vietnam, if a veteran was 
exposed to an herbicide agent during active military service, 
certain diseases will be presumed to have been incurred in 
service if manifest to a compensable degree within specified 
periods, even if there is no record of such disease during 
service.  38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2007).  

Regardless of the veteran's exposure or presumed exposure in 
service, service connection on a presumptive basis for 
exposure to herbicides in Vietnam is limited to the following 
diagnoses: non-Hodgkin's lymphoma, soft-tissue sarcoma, 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, porphyria cutanea tarda, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), multiple myeloma, Type 2 diabetes, acute and 
subacute peripheral neuropathy, and prostate cancer.  See 38 
U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e).  
COPD is not considered a presumptive condition under 38 
C.F.R. § 3.309(e).  Therefore, COPD cannot be presumed 
service connected based on exposure to herbicides in Vietnam.  
Additionally, there was no medical evidence of record showing 
that COPD was caused by exposure to an herbicide agent in 
Vietnam or to a chemical or gas in Kuwait.  

In spite of various VA treatment records associated with the 
claims file, the medical evidence of record does not provide 
a nexus between COPD and service.  The evidence of record is 
devoid of any objective medical evidence of COPD until May 
2002, several years after service.  This lapse in time weighs 
against the veteran's claim.  Furthermore, no doctor has ever 
opined that his COPD is related to any remote incident in 
service, including exposure to herbicides or chemicals/gas.  
Without competent medical evidence linking the veteran's 
disability to service, service connection is not warranted.  

The Board has considered the veteran's contention that a 
relationship exists between his COPD and service.  However, 
as a layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as etiology.  While a layman such as 
the veteran can certainly attest to his in-service 
experiences and current symptoms, he is not competent to 
provide an opinion linking that disability to service or 
exposure to herbicides or chemicals/gas in service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In sum, the evidence of record does not show a nexus between 
the veterans's COPD and service.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the veteran's claim for 
service connection for a lung disability, diagnosed as COPD, 
must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

Shell Fragment Wounds

The veteran contends that he has shell fragment wounds in his 
right knee, right forehead and center of his head from combat 
service in Vietnam.  

The DD214 of record shows that the veteran has Vietnam 
service from September 1966 to September 1967 and 
participated in the Vietnam Counter-Offensive Campaign Phase 
2.  The veteran received the Army Service Ribbon, the 
National Defense Service Ribbon with one Oak Leaf Cluster, 
the Southwest Asia Service Medal, the Kuwait Liberation 
Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, 
and an Expert Badge Rifle M-16.  

In spite of the Veteran's extensive service, there is no 
medical evidence of shrapnel wounds in service.  The 
separation examinations in February 1969, after the veteran's 
service in Vietnam, did not show shrapnel wounds to the right 
knee, right forehead or center of head.  The February 1969 
examination also did not show any scars.  Additionally, the 
enlistment examination in the veteran's next period of 
service, in March 1985, did not show scars from shrapnel 
wounds on the veteran's knee or head.  The March 1993 
examination did note a scar on the veteran's left knee and 
under his chin, however, not on his right knee or head.  

The Board acknowledges the veteran's testimony and repeated 
history given to medical professionals regarding his shrapnel 
wounds.  Unfortunately, the veteran failed to appear for his 
scheduled VA examinations for scars.  The medical evidence of 
record does not pertain to any treatment for shrapnel wounds 
to his right knee and head.  As there is no objective medical 
evidence providing a finding of shrapnel wounds on the 
veteran's right knee, forehead and head that are related to a 
service injury, service connected cannot be granted.  

The Board has considered the veteran's observations of his 
injuries he asserts were caused by shrapnel in service.  
While a layman such as the veteran can certainly attest to 
his in-service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to 
service.  See Espiritu, supra.

As the evidence of record lacks medical evidence pertaining 
to the veteran's injuries to his right knee, forehead and 
center of his head, the preponderance of the evidence is 
against the veteran's claim and the benefit-of-the-doubt rule 
does not apply.  Therefore, the veteran's claim for service 
connection for residuals from shell fragment wounds to the 
right knee, right forehead and center of head must be denied.  
See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

NEW AND MATERIAL EVIDENCE

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran's claim for 
atrophied testicles with erectile dysfunction was denied by 
the RO in September 1994 because the service medical records 
did not show a disease or injury in service.  The veteran did 
not appeal this decision and the decision became final.  See 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  The Board will 
address the evidence submitted since the September 1994 RO 
decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In 1994, the RO reviewed a VA examination dated in August 
1993 diagnosing the veteran with testicular atrophy.  Since 
the RO decision, the medical evidence submitted shows that 
the veteran continued to have testicular atrophy with 
infrequent erections.  He has also submitted statements and 
testimony regarding his experiences in service and the 
incurrence of his testicular atrophy and erectile 
dysfunction.  

The Board finds that the evidence submitted is not new and 
material because it does not show that testicular atrophy 
manifested in service or is related to service.  The evidence 
and statements are the same contentions considered by the RO 
in September 1994.  The medical evidence does not provide any 
reference to the etiology of the veteran's disability.  
Additionally, the veteran's statements alone do not provide 
the objective medical evidence establishing the etiology of 
the veteran's disability.  Therefore, the evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim.  The evidence is cumulative and redundant of the 
assertions presented to the RO in September 1994, therefore, 
the new evidence does not present a reasonable possibility of 
substantiating the veteran's claim.  

While these statements may be viewed as evidence, the Board 
notes that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving etiology.  Therefore, the statements alone are 
insufficient to prove or reopen the veteran's claim.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring a 
medical determination.  See Espiritu, supra.  Accordingly, 
the claim to reopen the service connection claim for 
atrophied testicles with erectile dysfunction is denied.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for chronic obstructive pulmonary disease, 
claimed as a lung condition, including as a result of 
exposure to herbicides is denied. 

Service connection for residuals from shell fragment wounds 
to the right knee, right forehead and center of the head is 
denied.  

Service connection for atrophied testicles, with erectile 
dysfunction is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


